 


109 HCON 264 IH: Recognizing veterans who served in the Armed Forces during World War II and supporting the goals and ideals of National World War II Veterans Recognition Week.
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 264 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mrs. Jo Ann Davis of Virginia (for herself, Mr. Hall, Mr. Regula, Mr. Hyde, and Mr. Dingell) submitted the following concurrent resolution; which was referred to the Committee on Veterans’ Affairs
 
CONCURRENT RESOLUTION 
Recognizing veterans who served in the Armed Forces during World War II and supporting the goals and ideals of National World War II Veterans Recognition Week. 
 
Whereas during World War II, in some of the darkest days of the 20th century, the United States stood with more than 40 allied nations to fight and eventually defeat enemies of freedom across both the Atlantic and Pacific Oceans; 
Whereas more than 16,000,000 Americans served in the Armed Forces during World War II and more than 400,000 Americans made the ultimate sacrifice by giving their lives in the service of their country and their fellow Americans and in the name of freedom everywhere; 
Whereas more than 125,000 United States service members were interned in prisoner of war camps during World War II and hundreds of thousands of other Americans were injured; 
Whereas, in different ways, many Americans recognized the call of duty to protect freedom and made daily sacrifices across the Nation during World War II, both at home and abroad; 
Whereas fathers, husbands, and sons of all ages and races gave up years of their lives that they might have spent at home with their families to face unspeakable horrors, and many gave their lives; 
Whereas parents, wives, daughters, and sons sacrificed on the home front by giving up their loved ones and working for the war effort, offering valuable support to family members, neighbors, and unknown fellow Americans who were on the front lines; 
Whereas even when confronted with terrible losses and daily sacrifices, the generation of Americans who experienced World War II responded selflessly and did not bemoan what they were forced to give up or blame their losses or injuries on anyone other than those who sought to take the lives of innocent people and deny freedom to people around the world; 
Whereas the people of the United States will always remember and honor the service and sacrifices of the Nation’s World War II veterans, and all veterans who have defended freedom both in the United States and around the world, and will continue to spread the values the Nation cherishes and the lessons learned from World War II; and 
Whereas observing the week of November 6, 2005, as National World War II Veterans Recognition Week would be an appropriate way for the Nation to pay tribute to the brave and selfless veterans who served in the Armed Forces during World War II: Now, therefore, be it 
 
That Congress— 
(1)recognizes, remembers, and honors the veterans who served the Nation and saved the world during World War II; 
(2)supports the goals and ideals of National World War II Veterans Recognition Week; 
(3)requests the President to issue a proclamation calling on the people of the United States to remember and honor the veterans of World War II during National World War II Veterans Recognition Week with appropriate ceremonies and activities; and 
(4)requests the Governor of each of the States to issue a proclamation calling on the people of that State to remember the veterans of World War II during such week with appropriate ceremonies and activities. 
 
